Case: 10-20374     Document: 00511573147         Page: 1     Date Filed: 08/16/2011




              IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                               Fifth Circuit

                                                                            FILED
                                                                          August 16, 2011
                                     No. 10-20374
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ARMANDO GARCIA GRACIA, also known as Armando Garcia, also known as
Armando Garcia Garcia, also known as Armanda Garcia-Gracia, also known as
Amando Garcia-Garcia,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CR-657-1


Before REAVLEY, SMITH and PRADO, Circuit Judges.
PER CURIAM:*
        Armando Garcia Gracia pleaded guilty to one count of being illegally
present in the United States and received a sentence of 50 months in prison, to
be followed by a three-year term of supervised release. Garcia Gracia argues
that the written judgment conflicts with the oral statements made at sentencing
with respect to the sex offender registration requirement of supervised release.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-20374   Document: 00511573147      Page: 2   Date Filed: 08/16/2011

                                  No. 10-20374

      We remanded the case for the limited purpose of allowing the court to
clarify the discrepancies between the oral statements and the written judgment.
During this remand, the court clarified the written judgment, stating that
Garcia Gracia was required to register if state or federal law mandated
registration and the requirements applied to Garcia Gracia.            If such a
registration is required, the probation officer is authorized to provide necessary
information and to direct Garcia Gracia to report to the agency in charge of sex
offender registration for additional processing. With this clarification, Garcia
Gracia’s concerns about registration being subject to the discretion of the
probation officer have been resolved, and there is no longer a conflict between
the oral pronouncements at sentencing and the written judgment. Accordingly,
we AFFIRM the original sentence as clarified.




                                        2